Citation Nr: 9934555	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-03 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel

INTRODUCTION

The veteran served on active duty for a total of 20 years in 
three staggered periods and retired in October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted entitlement to service connection 
for PTSD and assigned a 30 percent evaluation thereto.  The 
veteran challenges this evaluation.  

The Board notes that the issue has been characterized as 
entitlement to an increased rating.  However, in view of the 
recent guidance, the issue now before the Board is taken to 
include whether there is any basis for a "staged" ratings 
at any pertinent time, to include whether a current increase 
is in order, and the issue has been recharacterized as set 
forth on the title page.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  As the statement of the case and the 
supplemental statement of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that the evaluation is to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's subjective complaints and objective 
assessment of PTSD currently produce no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks as the veteran has 
been shown to generally function satisfactorily with routine 
behavior, self-care, and normal conversation.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes (DCs) 9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
a higher evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The RO has rated the veteran's PTSD under DC 9411.  Under 
current psychiatric regulations for PTSD (which where in 
effect at the time the veteran filed his claim), a 10 percent 
evaluation may be assigned with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(1999).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  In view of the Fenderson holding, 
however, all pertinent evidence for the appeal period is for 
consideration.  Considering the factors as enumerated in the 
applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 30 percent 
rating for PTSD is warranted for any of the time period in 
question.  

In December 1996, the veteran filed the current claim.  In a 
January 1997 VA PTSD examination report, he related that he 
had served in Korea and Vietnam.  He reported that he was a 
guard for POWs, was stationed on the front lines in Korea and 
Vietnam, and was exposed to multiple combat stressors.  The 
veteran had been married twice, once from 1955-1991, and he 
remarried in 1993 to his current wife.  He had three children 
from his first marriage.  He had worked for 14 years in air 
conditioning and refrigeration repair and was given medical 
retirement in 1988 due to a back and neck injury.  

Subjective complaints included daily intrusive thoughts, 
nightmares, flashbacks, avoidance of talking or thinking 
about his military service, avoidance of programs related to 
war or Asian countries, insomnia, irritability with anger 
outbursts, concentration problems, exaggerated startle, and 
problems with anger control causing personal difficulties 
with co-workers and supervisors at work and problems with his 
family and strangers.  The veteran reported symptoms of 
depression, feelings of hopelessness, low self-esteem, 
claimed he had the ability to heal certain ailments, had 
conversed with his guardian angel, and had observed a flying 
saucer.  He denied any current hallucinations or illusions 
and the examiner remarked that while the veteran's beliefs 
were odd, they did not appear to be of a delusional 
intensity.  He reported multiple medical problems including a 
prostate disorder, arthritis, emphysema, back pain, and an 
allergic reaction to insect stings.

Mental status examination revealed that the veteran was 
casually dressed, with intense but appropriate eye contact.  
Speech, rate, tone, and volume were normal, thought processes 
were clear and well organized.  He responded to all questions 
and had unusual perceptual experiences.  He denied suicidal 
ideation or intent, was oriented to person, place, and time, 
and judgment appeared intact.  Intelligence tested in the 
low-average range and testing was indicative for severe 
depressive symptoms and PTSD.  Additional testing cautiously 
suggested that the veteran was experiencing feelings of 
chronic hostility and aggression, had difficulty expressing 
feelings, and had multiple somatic concerns bordering on 
delusional.  Apparently a past psychiatric hospitalization 
was reported in 1983 but the examiner noted that the details 
of the hospitalization were not clear through a review of the 
claims file.  The veteran indicated that he had been 
previously diagnosed with psychosexual disorder and atypical 
personality disorder but believed that the diagnoses were due 
to erroneous information provided by his first wife to the 
treating psychiatrist at the time of the 1983 hospitalization 
that the veteran had attempted to rape his 20 year old 
daughter, which the veteran denied.  The final diagnoses 
included PTSD with a global assessment of functioning (GAF) 
score of 60.

At a personal hearing in May 1998, the veteran testified that 
he experienced problems with attitude and fury.  He indicated 
that something always set him off and he needed an attitude 
adjustment.  He had very little contact with his children, 
never got promoted at work, and only two of his grandchildren 
came around with any regularity.  However, he acknowledged 
that his grandchildren were his only pleasure.  He was out of 
his psychiatric medication and took a tranquilizer and pain 
pill for arthritis.  He complained of waking up in a cold 
sweat, reacted to sharp noises, reflected on some of his in-
service experienced, and had frightening dreams.  He had 
problems sleeping, did not have much contact with people, 
could not sit at a bar without getting into a fight, 
overreacted when someone walked into a room and he could not 
hear them, described himself as a coil spring, and was afraid 
he was going to hurt someone.  He reported irritability, 
anger, problems concentrating, felt he was on guard all the 
time, and had contemplated suicide but thought it would be 
too messy. 

Upon further questioning, the veteran indicated that he had 
worked for 14 years and last worked in security.  He related 
constant conflicts on the job and had been fired from a 
couple jobs when he returned from Korea.  He reported that he 
and his wife went out but did not go to the movie but did go 
shopping.  About twice a month they went out to eat at 
restaurants.  He stressed that his main problem was anger.  
He was not getting psychiatric treatment at VA and was being 
treated by a private physician.  

In the most recent VA PTSD examination report dated in June 
1998, the veteran related that he worked for 14 years as an 
air conditioning and refrigerator mechanic until he was 
forced to retire 10 years previously due to a job-related 
injury.  He was married to his second wife after a bitter 
divorce from his first wife in 1991.  He reported that he 
kept himself busy by building a second house, doing other 
small or personal carpentry projects, and fishing.  The 
veteran complained of anger control - at the VA, the 
government, his ex-wife, his sons, and one of his 
grandchildren, even refusing to attend the grandson's 
graduation - but denied physical abuse or violence.  He 
acknowledged a good relationship with his current wife, and a 
positive relationship with his daughter and a grandson.  He 
denied having any close social relationships outside the home 
and indicated that he used to have more friends until his 
divorce.  He reflected that he occasionally visited a local 
bar and enjoyed having drinks with other patrons that he 
knew; however, sometimes felt easily provoked and only went 
to bars about once per week.  He denied engaging in any other 
social activity due to lack of interest and lack of money.  

Subjective complaints included avoidance of war movies, 
avoidance of conversations about military experience, 
disturbing thoughts accompanied by physiological and 
psychological arousal, discomfort in heavily wooded areas, 
hypervigilant, sensitivity to being awakened suddenly, 
lashing out violently in his sleep, and worsening anger.  
Mental status examination revealed that he was fully alert 
and oriented.  Affect was pleasant and positive, showing a 
good sense of humor and good interpersonal skills.  He 
displayed occasional irritability, agitation, and decreased 
frustration tolerance generally related to grievances 
expressed by the veteran and not seen as threatening by the 
examiner.  Thought processes were generally logical, 
coherent, and well organized, although he occasionally 
expressed some peculiar ideas, such as reportedly being able 
to sense the presence of others around him when he was alone.  
He acknowledged chronic depressive mood states, trouble 
sleeping, decrease in energy level, decrease in interest and 
enthusiasm, thought about suicide "all the time" but denied 
any plans or intentions, and thought about killing his ex-
wife but denied any current plans or intentions.  Medications 
included Xanax and Vicodin.  He denied any previous or 
current use of antidepressant medication or psychotherapeutic 
intervention directed toward helping him with anger or PTSD.  

The examiner noted that the previous psychological testing 
probably did not provide a reliable or valid index of current 
pathology due to an apparent tendency of the veteran to over-
report symptoms.  The examiner reflected that the veteran had 
symptoms of PTSD which caused subjective distress and likely 
interfered with social relationships, including social 
problems on the job, but the veteran was noted not to be 
working because of a physical disability.  The examiner 
remarked that while the veteran reported an increase in 
symptoms, it was not clear that this lead to any significant 
increase in social impairment as evidenced by a good 
relationship with his wife, daughter, and a grandson.  While 
he reported a change in feelings in his marriage, it appeared 
to be related to depression rather than PTSD.  The examiner 
concluded that an independent but interactive diagnoses of 
depressive/dysthymic and personality disorder should be 
considered as part of the differential.  The diagnostic 
impressions included PTSD, mild to moderate, chronic, and the 
GAF was reported at 55-60.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of the currently 
assigned 30 percent for the veteran's PTSD is not in order.  
First, a 50 percent evaluation would only be in order for 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, frequently panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  While the veteran experiences some difficulty 
in social relationships and a lack of motivation, he does not 
exhibit any of the other symptoms associated with a 50 
percent evaluation.  Specifically, in the most recent VA 
examination report, he was alert and oriented, was pleasant 
and positive, had a good sense of humor and good 
interpersonal skills.  His thought processes were logical, 
coherent, and well-organized.  Although he reported some 
unusual ideas, both VA examiners concluded that there was no 
delusional component to his views.  Further, although he was 
on regular medication, he had never required hospitalization 
for PTSD.  

The Board recognizes that the veteran complained of anger, 
difficulty sleeping, intrusive thoughts, avoided thinking 
about his military experience, avoided war movies, and had 
thoughts about suicide and homicide; however, those symptoms 
alone are not sufficient to warrant an evaluation in excess 
of 30 percent evaluation and the Board concludes that the 
overall picture of PTSD is closer to a 30 percent evaluation.  
Specifically, he does not have evidence of circumstantial 
speech, or difficulty understanding complex commands as a 
result of PTSD.  In addition, he was oriented, and denied 
hallucinations or delusions.  Further, although he reported 
that he thought about suicide, there was no evidence that he 
had ever been hospitalized for an attempt and was no in 
psychotherapy for suicidal or homicidal ideations.  This 
evidence supports a 30 percent evaluation, but no more.

The Board notes that the most recent GAF is reported at 55-
60, indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  This finding is also consistent with a 30 percent 
evaluation under DC 9411, but does not support a rating in 
excess of 30 percent.  As noted above, a 30 percent 
evaluation is warranted with symptoms of depressed mood, 
anxiety, suspiciousness, weekly panic attacks, sleep 
impairment, and mild memory loss.  Based on the evidence 
above, the Board concludes that the veteran's service-
connected PTSD is appropriately compensated by the assignment 
of a 30 percent disability evaluation.  Accordingly, the 
Board finds that the schedular criteria for a rating in 
excess of the currently assigned 30 percent disability 
evaluation are not met.    

The Board has considered the veteran's written statements and 
sworn testimony that his PTSD is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

